Exhibit PROMISSORY NOTE FOR VALUE RECEIVED, the undersigned promise to pay to the order of Mike Rosenthal, the sum of Thirty Thousand ($30,000.00) Dollars, with annual interest at 5% on the unpaid balance.In addition, Mr. Rosenthal will receive an equity interest of 150,000 restricted shares of the Organic Alliance Inc.’s common stock. The full unpaid principal and any earned interest shall be fully due and immediately payable on June 30, 2010. This Promissory Note is unsecured. Upon failure to make payment within 15 days of demand, and should this note be turned over for collection, the undersigned shall pay all reasonable legal fees and costs of collection. All parties to this note waive presentment, demand, notice of non payment, protest and notice of protest, and agree to remain fully bound notwithstanding the release of any party or extension, indulgence, modification of terms, or discharge of any collateral for this note. The undersigned shall be jointly and severally liable under this note. Signed this 11th day of December, 2009 In the presence of: Mike Rosenthal Lender Parker Booth, President and COO Organic Alliance, Inc Borrower Agreed: /s/ Mike Rosenthal Agreed: /s/ Parker Booth
